JOHN J. UPCHURCH, Circuit Judge.
This matter having come on to be heard on the 24th day of October, 1979, on the motion filed by the defendants, Melweb Signs, Inc., National Advertising Company, Peterson Outdoor Advertising Corporation, and Outdoor Advertising Art, Inc., on September 28, 1979, for a partial summary judgment, and upon the motion filed by the defendant, Lamar-Orlando Outdoor Advertising, on October 1, 1979, for a partial summary judgment, the court having heard arguments of counsel, having reviewed the file and being otherwise fully advised in the premises, the court makes the following finding —
The ten year amortization period provided in Section 7 of Ordinance No. 68-3 of the City of Ormond Beach, and confirmed by and reincorporated into Section 826.05 of Ordinance No. 78-35 *197of the City of Ormond Beach, requiring the removal of non-conforming off-premise advertising structures (billboards) at the end of the said ten year period, without payment of compensation by the City of Ormond Beach to the owners of such off-premise advertising structures (billboards), violates the provisions of: F. S. 479.15(2); F. S. 479.24(1); F. S. 479.24(2); Chapters 73 and 74, Florida Statutes; Article 10, Section 6, of the Florida Constitution (1968 Rev.); and Title 23, Section 131, United States Code.
Accordingly, it is ordered and adjudged as follows —
1. That Section 7 of Ordinance No. 68-3 of the City of Ormond Beach, confirmed by and reincorporated into Section 826.05 of Ordinance No. 78-35, of the City of Ormond Beach, is illegal and unconstitutional to the extent that said provisions require the removal of non-conforming off-premise advertising structures (billboards) at the end of a ten year amortization period without payment of compensation by the City of Ormond Beach to the owners of such off-premise advertising structures (billboards).
2. That the plaintiff, City of Ormond Beach, be and is hereby permanently enjoined and restrained from the enforcement of the provisions of the aforementioned ordinances.